OPINION — AG — ** BOARD OF COUNTY COMMISSIONERS — RETIREMENT — AUTHORITY ** (1) A BOARD OF COUNTY COMMISSIONERS, UNDER THE PROVISIONS OF 19 O.S. 951 [19-951] ET SEQ., DOES HAVE THE AUTHORITY TO ESTABLISH QUALIFICATIONS FOR RECEIVING DISABILITY RETIREMENT FROM A COUNTY RETIREMENT SYSTEM. (2) QUALIFICATIONS ESTABLISHED BY A BOARD OF COUNTY COMMISSIONERS REQUIRING DISABILITY RETIRANTS OF A COUNTY RETIREMENT SYSTEM TO PERIODICALLY PROVE THAT THEY ARE STILL TOTALLY AND PERMANENTLY DISABLED IN ORDER TO CONTINUE RECEIVING DISABILITY BENEFITS, AND REQUIRING SUCH RETIRANTS TO PROVIDE SUCH PROOF AT THEIR OWN EXPENSE, ARE AUTHORIZED BY 19 O.S. 952 [19-952], 19 O.S. 958 [19-958] . INDIVIDUAL FACTS AND CIRCUMSTANCES MAY RENDER A PARTICULAR DECISION MAKING PROCEDURE CONSTITUTIONALLY INFIRM, BUT SUCH REGULATIONS ARE PRESUMED LAWFUL. (PUBLIC EMPLOYEES, REVIEW COMMITTEE BENEFITS) CITE: 19 O.S. 951 [19-951], 19 O.S. 952 [19-952] [19-952], 19 O.S. 958 [19-958] (MICHAEL SCOTT FERN)